



EXHIBIT 10.20


OFFICERS’ AND KEY EMPLOYEES’
RESTRICTED STOCK UNIT AGREEMENT




1.    Award of Restricted Stock Units


(a)
Portland General Electric Company (the "Company") hereby grants
______ restricted stock units (the "Restricted Stock Units") to
_________________ (the "Grantee"). A Restricted Stock Unit represents the right
to receive a share of the Company's common stock (a "Share") at a future date in
accordance with and subject to the terms of this Agreement.



(b)
The grant is effective as of ____________ (the "Grant Date").

        
(c)
The grant is made under the Portland General Electric Company Stock Incentive
Plan (the "Plan"), and is subject to the terms and conditions of the Plan and
this agreement (the "Agreement").



(d)
Capitalized terms used but not defined in this Agreement shall have the meanings
set forth in the Plan unless the context clearly requires an alternative
meaning.



2.    Vesting


Provided that the Grantee remains in the employment or in the service of the
Company or its subsidiaries or Affiliates, the Grantee shall become vested in
the Restricted Stock Units on _________________, ____ (the “Normal Vesting
Date”).


3.
Settlement in Shares



As soon as practicable after a Restricted Stock Unit vests, the Company shall
settle the Restricted Stock Unit by issuing a Share to the Grantee, but in no
event later than the March 15th following the year in which the Restricted Stock
Unit vests (and in no event later than the March 15th following the year in
which the Grantee terminates due to death or disability, if such termination
results in vesting). Upon such settlement, the Grantee shall have no further
rights under the Restricted Stock Unit.


4.
Termination of Employment



(a)
If the Grantee's employment and service with the Company and its subsidiaries or
Affiliates is terminated (a "Termination") before the Normal Vesting Date, the
Grantee will forfeit all unvested Restricted Stock Units, except as provided in
Section 4(b), Section 4(c) and Section 5 below. The Committee shall determine
the date of any Termination.



(b)
Subject to Section 5 and Section 4(c) below, if, before the Normal Vesting Date,
the Grantee experiences a Termination due to death, disability (as determined
under the long-term disability program of the Company or its subsidiary or
Affiliate covering the Grantee) or retirement (as determined under the Company's
qualified defined benefit pension plan but other than for Cause as defined in
Section 5 below), a percentage of the Restricted Stock Units shall vest. The
percentage of such Restricted Stock Units to vest shall be based on the
percentage of the period beginning on the Grant Date and ending on the Normal
Vesting Date that the Grantee was actively employed. The Grantee will forfeit
any remaining unvested Restricted Stock Units.



(c)
If, before the Normal Vesting Date, the Grantee satisfies the Rule of 75 on the
date of the Grantee’s Termination for reasons other than Cause as defined in
Section 5 below (including due to death or






--------------------------------------------------------------------------------





disability), all of the Restricted Stock Units will vest.  For purposes of this
Agreement, a Grantee satisfies the Rule of 75 at a certain date if, as of that
date, (i) the Grantee is at least age 55, (ii) the Grantee has completed no less
than five years of service for the Company and/or its subsidiaries or
Affiliates, and (iii) the Grantee’s age plus years of service for the Company
and/or any of its Subsidiary Corporations or Affiliates is equal to no less than
75.


5.
Change in Control

Notwithstanding the preceding provisions of this Agreement:
Any Restricted Stock Units that have not previously vested shall be deemed
vested as of the date of any Termination within two years following a Change in
Control (i) by the Company or any subsidiary or Affiliate or any successor
entity for any reason other than for Cause or (ii) by the Grantee within 90 days
after there is (a) a material adverse change in the nature of the Grantee’s
duties or responsibilities from those in effect immediately prior to the Change
in Control, provided that merely ceasing to be an officer of a public company
shall not, by itself, constitute a material adverse change for purposes of this
provision, (b) a material reduction in the Grantee’s base compensation or
incentive compensation opportunities from those in effect immediately prior to
the Change in Control or as they respectively may be increased thereafter from
time to time or (c) a mandatory relocation of Grantee’s principal place of work
in excess of 50 miles.
Dividend Equivalent Rights shall be determined in accordance with Section 8
hereof.
Any Restricted Stock Units that vest pursuant to this Section 5 shall be settled
as soon as possible following the Termination but in no event later than 60 days
following the date of the Termination.
For purposes of this Section 5, “Cause” means conduct involving one or more of
the following: (i) the substantial and continuing failure of the Grantee to
perform substantially all of his or her duties to the Company in accordance with
the Grantee’s obligations and position with the Company (other than any such
failure resulting from incapacity due to physical or mental illness), after 30
days’ notice from the Company, such notice setting forth in reasonable detail
the nature of such failure, and in the event the Grantee fails to cure such
breach or failure within 30 days of notice from the Company, if such breach or
failure is capable of cure; (ii) the violation of a Company policy, which
violation could reasonably be expected to result in Termination; (iii)
dishonesty, gross negligence, breach of fiduciary duty; (iv) the commission by
the Grantee of an act of fraud or embezzlement, as found by a court of competent
jurisdiction; (v) the conviction of the Grantee of a felony; or (vi) a material
breach of the terms of an agreement with the Company, provided that the Company
provides the Grantee with adequate notice of such breach and the Grantee fails
to cure such breach, if the breach is reasonably curable, within thirty (30)
days after receipt of such notice.
6.
Nontransferability of Award



No portion of this award shall be transferable during the Grantee's lifetime.
The Grantee may, from time to time, designate one or more beneficiary or
beneficiaries (including contingently or successively) to whom any award under
this Agreement shall be paid in case of the Grantee's death. Each such
designation shall revoke all prior designations by the Grantee, shall be in a
form prescribed by the Company and shall be effective only when filed by the
Grantee in writing with the Company during the Grantee's lifetime. In the
absence of any such designation, in the event of the Grantee's death, awards
under this Agreement shall be transferable only by will or the laws of descent
and distribution. The transferability of the Shares issued in settlement of the
Restricted Stock Units may also be limited in accordance with any legend on the
certificate(s) representing such Shares that restricts the transferability of
the Shares.


7.
Shareholder Rights



The Grantee will not have any shareholder rights with respect to the Restricted
Stock Units, including the right to vote or receive dividends, until Shares are
issued to the Grantee in settlement of the Restricted Stock Units.







--------------------------------------------------------------------------------





8.
Dividend Equivalent Rights



The Grantee shall be entitled to one Dividend Equivalent Right for each
Restricted Stock Unit granted hereunder. A Dividend Equivalent Right entitles
the Grantee to receive an amount equal to any dividends paid on a Share, which
dividends have a record date between the Grant Date and the vesting date for the
related Restricted Stock Unit, except that in the event the final vesting date
of the related Restricted Stock Unit falls between a dividend record date and
the related payment date, the amount payable with respect to such dividend shall
be paid in a number of Shares determined by using the Fair Market Value of the
Shares on the last preceding trading day before the Restricted Stock Unit
vesting date. The amount payable with respect to a dividend under a Dividend
Equivalent Right shall be paid in a number of Shares determined by using the
Fair Market Value of Shares as of the date such dividend is paid to holders of
Shares. A Dividend Equivalent Right shall vest and become payable on the same
terms as the related Restricted Stock Unit. Notwithstanding the foregoing, the
number of Shares to be issued to the Grantee with respect to Dividend Equivalent
Rights that vest on a given vesting date shall be determined by rounding to the
nearest whole number.


9.
Withholding



The Company's obligation to deliver the certificate(s) representing Shares
issued to settle Restricted Stock Units and Dividend Equivalent Rights shall be
subject to the satisfaction of applicable tax withholding requirements,
including federal, state and local requirements. Unless, prior to the vesting
date for the related Restricted Stock Units, the Grantee notifies the Company in
writing of the Grantee’s intention to remit sufficient funds to the Company or
Grantee's employer to satisfy all applicable withholding requirements prior to
the date Shares are to be delivered to the Grantee, then, subject to applicable
law, the Company or Grantee's employer shall withhold Shares otherwise
deliverable to the Grantee with a Fair Market Value sufficient to satisfy the
applicable withholding requirements.


10.
Amendments



The Committee may from time to time amend the terms of this Agreement to the
extent it deems appropriate to carry out the terms and provisions of the Plan.
Notwithstanding the foregoing, any amendment materially adverse to the economic
interests of the Grantee shall be effective only if consented to by the Grantee
in writing.


11.
Incorporation of Plan Terms



The terms and conditions of the Plan are incorporated into and made a part of
this Agreement. In the event of any difference between the provisions of this
Agreement and the terms of the Plan, the terms of the Plan will control.


12.
Interpretation of Agreement and Plan



The Committee shall have sole power to interpret and construe any provisions of
this Agreement or the Plan. Any such interpretation or construction made by the
Committee shall be final and conclusive.


13.
Grant Not to Affect Employment



The Restricted Stock Units and Dividend Equivalent Rights granted hereunder and
Shares issued in settlement of the Restricted Stock Units or Dividend Equivalent
Rights shall not confer upon the Grantee any right to continue in the employment
of the Company or its subsidiaries or Affiliates.


14.
Severability



The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
Unless such an invalid or unenforceable provision can be appropriately reformed
or modified, this Agreement shall be construed as if such provision were
omitted.







--------------------------------------------------------------------------------





15.
Miscellaneous



The captions of this Agreement are not part of the provisions hereof and shall
have no force or effect.


16.
Securities Laws



The Committee may from time to time impose any conditions on the Restricted
Stock Units, Dividend Equivalent Rights or Shares issued in settlement of the
Restricted Stock Units or Dividend Equivalent Rights as it deems necessary or
advisable to ensure that all rights granted under the Plan satisfy the
requirements of applicable securities laws.


17.
Notices



All notices or other communications given hereunder shall be in writing, and any
notices or other communications required to be given hereunder shall be sent by
registered or certified mail, return receipt requested, postage prepaid, or by
hand delivery, or expedited delivery service, delivery charges prepaid and with
acknowledged receipt of delivery. A notice or other communication shall be
deemed given on the date of acceptance or refusal of acceptance shown on such
receipt and shall be addressed, as the case may be, to the Grantee and to the
Company at the following applicable address:


(a)
If to the Grantee, to the most recent address for Grantee that the Company or
its subsidiaries have in their records.



(b)
If to the Company, to:



Portland General Electric Company
Attn: Anne Mersereau
121 SW Salmon Street
Portland ,OR 97204


Any party may, by notice given in compliance with this Section, change its
address for all subsequent notices. Notice by either party shall be deemed
sufficient if signed by such party's counsel and also, in the case of the
Company, by any of the Company's officers, if otherwise given in compliance with
this Section.


18.
Entire Agreement



This Agreement (which incorporates the terms and conditions of the Plan)
constitutes the entire agreement of the parties with respect to the subject
matter hereof. This Agreement supersedes all prior discussions, negotiations,
understandings, commitments and agreements with respect to such matters.


19.
Governing Law and Jurisdiction



This Agreement shall be governed by and construed in accordance with the laws of
the State of Oregon. With respect to any suit, action or proceedings relating to
this Agreement (the "Proceedings"), each party irrevocably submits to the
exclusive jurisdiction of the courts of the State of Oregon and the United
States District Court located in Multnomah County, Oregon, and irrevocably
waives any objection that it may have at any time to the laying of venue of any
Proceedings brought in any such court, waives any claim that such Proceedings
have been brought in an inconvenient forum and further waives the right to
object, with respect to such Proceedings, that such court does not have
jurisdiction over such party. Nothing in this Agreement precludes either party
from enforcing in any jurisdiction any judgment, order or award obtained in any
such court.







--------------------------------------------------------------------------------





20.
Grantee Acknowledgement



Grantee acknowledges that he/she had sufficient time to consider this Agreement
and to seek legal consultation and has fully read and understands this
Agreement.




[GRANTEE]
PORTLAND GENERAL ELECTRIC COMPANY
 
By: __________________________________________
______________________________________________
Its: __________________________________________
Date: __________________________________________
Date: __________________________________________










